DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed March 7, 2022 is acknowledged. Claims 1-18 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Taste of Pearl City in view of 101 Cookbooks, Menu Decoder, The Captious Vegetarian, Owlhaven, and Eat the Love.
With respect to claim 1, Taste of Pearl City teaches obtaining 250 g of plain flour (1 cup all-purpose flour), 120 g butter (1 stick), and 2 – 3 tablespoons of ice water.  The butter and flour are mixed together until it resembles like bread crumbs (coarse appearance), and adding and mixing the water to bring the dough together and form the dough (P1, Ingredients: Pastry; and P2, Pastry).
However, Taste of Pearl City does not expressly disclose the obtaining teff flour, salt, fenugreek powder, and black seed, the unsalted butter is chilled, and cutting unsalted butter.
101 Cookbooks teaches obtaining 1 cup of teff flour, all-purpose flour, ¼ teaspoon salt, and unsalted butter, mixing the teff flour and all-purpose flour, cutting the butter into chunks, adding the chunks into the mixture, and mixing the ingredients to form a crumbly meal (coarse appearance).  101 Cookbooks also teaches adding seasoning and water and mixing to make a dough (P1, bottom-P2, top: Ingredients; and P2, 1st paragraph).
Menu Decoder teaches a dry spice mixture including nigella seeds (black seeds) and fenugreek (P2, 5th paragraph).
Eat the Love teaches preparing a pie dough comprising teff flour comprising cold unsalted butter (P5, Pie Crust).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of 101 Cookbooks, Menu Decoder, and Eat the Love, to select teff flour, salt, fenugreek powder, nigella seeds (black seeds), and chunks of cold unsalted butter in Taste of Pearl City based in their suitability for their intended purpose with the expectation of successfully preparing an organoleptically desirable dough.  One of ordinary skill in the art would have been motivated to do so because Taste of Pearl City, 101 Cookbooks, and Eat the Love similarly teach preparing dough, 101 Cookbooks teaches the dough forms a crust that offers distinctive and delicious flavors (P1, 2nd – 4th paragraphs), Menu Decoder teaches seasonings may vary in dishes to give flavor (P2, 1st, 5th, and 7th paragraphs), Eat the Love teaches the butter provides a flavorful crust (P4, 3rd paragraph), Taste of Pearl City teaches the taste of the food can vary according to your choice (P1, top), and the simple selection of particular flavors are a matter of choice and do not provide a patentable feature over the prior art.  There would have been a reasonable expectation of success with said modification.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
Modified Taste of Pearl City does not teach the claimed amounts of all-purpose flour, ice water, salt, nigella seeds (black seeds), and fenugreek.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amounts of all-purpose flour, water, salt, nigella seeds (black seeds), and fenugreek in the dough of modified Taste of Pearl City through routine experimentation to obtain an organoleptically desirable crust.  One of ordinary skill in the art would have been motivated to do so because Taste of Pearl City teaches adding enough water to bring the dough together but not too much to make the dough too wet (P2, Pastry), 101 Cookbooks teaches seasoning the mixture to taste and the dough forms a crust that offers distinctive and delicious flavors (P1, 2nd – 4th paragraphs; and P2, Top and 1st paragraph), the quantity of flour and water in the dough is contingent upon the desired texture of the crust, the taste of the crust is contingent upon the quantity of the seasonings in the dough, which are a matter of choice, and it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  There would have been a reasonable expectation of success. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).
Taste of Pearl City also does not expressly disclose mixing the ingredients in a container. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use any container, including the container described in 101 Cookbooks in the method of Taste of Pearl City.  One of the ordinary skill in the art would have been motivated to do so because Taste of Pearl City is not limited to any specific examples of mixing the ingredients in a particular container, mixing the teff flour and all-purpose flour in a food processor (container) and adding the chunks of butter into the food processor (container) were well known in the art before the effective filing date of the claimed invention, as evidenced by 101 Cookbooks (P2, 1st paragraph), and said combination would amount to use of a known element for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification.
Modified Taste of Pearl City additionally teaches mixing ingredients to prepare pancake batter, heating a nonstick pan, and making pancakes on the nonstick pan from the pancake batter (P2; Pancake).
However, Taste of Pearl City does not expressly disclose forming injera.
The Captious Vegetarian teaches combining teff flour and water in a bowl (pre-injera mixture).  The mixture is covered for 2 days or until the sponge (injera dough) has a strong and distinctively sour aroma.  Water will rise to the top.  The surface water is slowly and carefully poured off of the surface (reserve water).  The batter (injera dough) may be refrigerated for up to 4 hours.  After 24 hours of storing the mixture (soured batter), ½ cup of the teff mixture (mixture of teff flour and water from the soured batter) is mixed with 1 cup of water (starter).  This mixture (starter) is combined and mixed with the refrigerated soured batter (injera dough), and water (surface water/reserve water) may be added to make a thin batter (injera mixture) as for pancakes.  A pan or skillet is heated to 420⁰F, some of the batter is poured on the skillet/pan in a spiral from the edge of the pan towards the center, the batter is covered and cooked for 2 minutes or until the edges of the injera curl away from the pan, the cover and injera are removed from the pan immediately, and the injera is cooled (P1, Instructions: 1st – 5th paragraphs).  
Owlhaven teaches combining teff flour with water in a bowl, and adding and mixing additional water to this mixture (pre-injera mixture).  The bowl is covered and set aside for about 2 days to allow the dough (injera dough) to become properly sour.  The dough may also be covered with a thin film of liquid. A portion may be saved in a quart jar.  Owlhaven also teaches the batter (injera mixture) has the consistency of pancake batter.  A skillet or griddle is heated to prepare the injera, and once the griddle is hot, a cup of the batter is poured in a single swirling circle to cover the griddle (P2: Top, Day One-Part Two, Day Two, and Day Three; P3, Cooking-Afternoon of Day Three, and P4, 1st paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the pancake preparation of Taste of Pearl City with the injera preparation as described in The Captious Vegetarian and Owlhaven.  One of ordinary skill in the art would have been motivated to do so because Taste of Pearl City, The Captious Vegetarian, and Owlhaven similarly teach pancake preparations, The Captious Vegetarian teaches teff includes iron, calcium, and fiber and injera is tasty and enjoyable (P1, Instructions: 5th paragraph; and P2, bottom), Owlhaven teaches teff is gluten free and injera has good flavor (P2, top), the simple selection of flavor/taste is a matter of choice and does not provide a patentable feature over the prior art, and it is merely the selection of functionally equivalent food recognized in the art.  One of ordinary skill in the art would have a reasonable expectation of success in doing so.  "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
Modified Taste of Pearl City in view of The Captious Vegetarian and Owlhaven does not teach the claimed amounts teff flour and water to make the pre-injera mixture.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amounts of teff flour and water in the pre-injera mixture of modified Taste of Pearl City in view of The Captious Vegetarian and Owlhaven through routine experimentation to obtain an organoleptically desirable injera. One of ordinary skill in the art would have been motivated to do so because Owlhaven teaches combining teff with enough water to make a very thick heavy dough as well as pouring just enough water over the top of the dough ball to cover it with water (P2, Day One-Part Two), The Captious Vegetarian discourages from preparing a batter that is too thin, almost the consistency of water (P2, Top), and it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  There would have been a reasonable expectation of success. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).
Modified Taste of Pearl City further teaches preheating the oven, dividing the dough into two, rolling out each piece into an 11 inch circle, taking one circle (lower layer of piecrust dough) and placing it inside a cake tin (baking pan), placing a pancake (lower layer of injera) on top of the dough (lower layer of piecrust dough) in the cake tin (baking pan), spreading sauce on top of the pancake (lower layer of injera), placing another pancake (upper layer of injera) on top of the sauce, and this is topped with the other dough circle (upper layer of piecrust dough). The cake tin is baked in the preheated oven, the tin is removed from the oven, and the pie is cooled (Taste of Pearl City: P2, Adukku Roti; and 101 Cookbooks: P2, 1st paragraph).
However, modified Taste of Pearl City also does not expressly disclose the dough is rolled out on a lightly floured surface.
Eat the Love teaches preparing a pie dough comprising teff flour.  The dough is separated into two balls.  A surface is floured and each dough ball is rolled out into a flat piece on the floured surface (P5-P6, Pie Crust and steps 2-4 and 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Eat the Love, to apply flour to a surface in the rolling step of modified Taste of Pearl City.  One of ordinary skill in the art would have been motivated to do so because modified Taste of Pearl City and Eat the Love similarly teach pie preparations with dough comprising teff flour as well as rolling the dough, it is well understood in the art to apply flour to the rolling surface in order to avoid the dough from sticking or breaking during the rolling process, and it would amount to nothing more than a use of a known component for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification.
Modified Taste of Pearl does not expressly disclose baking in the over for 25 minutes at 400⁰F and then baking for 15 minutes at 350⁰F.  However, modified Taste of Pearl City teaches preheating the oven to about 350⁰F (180⁰C), baking the pie for 15 minutes, and then baking at about 400⁰F (200⁰C) for 30 minutes (Taste of Pearl City: P2, Adukku Roti; and Eat the Love: P6, step 8).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to switch the order of the baking steps in the method of modified Taste of Pearl City with the expectation of successfully preparing an organoleptically desirable pie.  One of ordinary skill in the art would have been motivated to do so because modified Taste of Pearl City teaches of substantially the same product produced by substantially the same method as instantly claimed by applicant, and where the claimed and prior art products are produced by substantially identical processes, a prima facie case of obviousness has been established.  There would have been a reasonable expectation of success.  To switch the order of performing process steps, i.e. the order of the addition of the ingredients into the final mixture, would be obvious absent any clear and convincing evidence and/or arguments to the contrary (MPEP 2144.04 [R-1]).  “Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.”
Additionally, modified Taste of Pearl City does not expressly disclose the thickness of the dough.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the thickness of the dough.  One of ordinary skill in the art would have been motivated to do so because it is well understood in the art that the thickness of the dough is a matter of choice and may be adjusted to provide an organoleptically desirable crust.  Additionally, Eat the Love teaches the dough is rolled out into a flat piece of dough (P5-P6, steps 4 and 7).  Thus, the thickness does not provide a patentable feature over the prior art.  Further, such a modification would have involved a mere change in the size (or dimension) of a component.  There would have been a reasonable expectation of success.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
Modified Taste of Pearl City also does not expressly disclose the amount of sauce used.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of sauce used in the filled pie of modified Taste of Pearl City with the expectation of successfully obtaining an organoleptically desirable food product.  One of ordinary skill in the art would have been motivated to do so because the quantity of filling is a matter of choice and the routine experimental modification of modified Taste of Pearl City done in order to obtain an organoleptically desirable filled pie fails to render applicant's claims patentable in the absence of unexpected results.  There would have been a reasonable expectation of success.  See In re Aller, 105 USPQ 233 and MPEP 2144.05.  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.  See In re Boesch and Slaney, 205 USPQ 215.
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Taste of Pearl City in view of 101 Cookbooks, Menu Decoder, The Captious Vegetarian, Owlhaven, and Eat the Love as applied to claim 1 above, and in further view of Allrecipes. 
Regarding claims 2 and 3, modified Taste of Pearl City does not expressly disclose the sauce used in the pie is Key Sir sauce (claim 3), Shiro Wat sauce, Gomen Wat sauce, Tikel Gomen sauce, Yemesir Wat sauce, Fossolia sauce, Doro Wat sauce, and combinations thereof.
Allrecipes teaches preparing Key Sir sauce by obtaining ¼ cup canola oil, 1 diced yellow onion, ½ teaspoon salt, 1 ½ teaspoons of minced garlic, 2 large beets diced, 1 cup or more, as needed, of water, and 4 large potatoes diced. In a pot over, the oil is heated over medium heat, onion is added, and the onion is cooked until it is softened (for 5 to 10 minutes).  The garlic is added to the pot and cooked for about 1 minute.  The beets are added the pot and stirred to combine.  Water is poured over the beet mixture, the salt is added, the pot is covered, and the mixture is brought to a boil and cooked for 20 minutes.  The potatoes are added and cooked until the potatoes are soft (about 15 minutes) (P1-P2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Allrecipes, to select Key Sir sauce as the filling sauce in the method of modified Taste of Pearl City based in its suitability for its intended use with the expectation of successfully preparing an organoleptically desirable filled pie product.  One of ordinary skill in the art would have been motivated to do so because Allrecipes teaches the Key Sir sauce may be served over injera (P1, top), modified Taste of Pearl City teaches placing the sauce on top of the injera and the recipe of the filling sauce can be varied according to taste (Taste of Pearl City: P1, top and P2, Adukku Roti; The Captious Vegetarian: P1, top), and the simple selection of a particular sauce does not provide a patentable feature over the prior art.  There would have been a reasonable expectation of success with said modification.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Taste of Pearl City in view of 101 Cookbooks, Menu Decoder, The Captious Vegetarian, Owlhaven, and Eat the Love as applied to claim 1 above, and in further view of The Berbere Diaries-Shiro Wat and Bloatal Recall.
With respect to claims 2 and 4, modified Taste of Pearl City does not expressly disclose the sauce used in the pie is Key Sir sauce, Shiro Wat sauce (claim 4), Gomen Wat sauce, Tikel Gomen sauce, Yemesir Wat sauce, Fossolia sauce, Doro Wat sauce, and combinations thereof.
The Berbere Diaries-Shiro Wat teaches preparing Shiro Wat by obtaining 1 chopped onion, ½ cup of oil, 2 ½ tablespoons of tomato paste, 3 cups of water, shiro, minced ginger and garlic, and salt.  The onions are cooked with the oil for several minutes on medium heat, the ginger and garlic are added, and the tomato paste is added and cooked for a few minutes.  The water is added and brought to a boil (high heat).  The shiro is slowly added while stirring to remove any lumps.  The salt is added, and the Shiro Wat is cooked until it is thick (P1, Shiro Wat).
Bloatal Recall teaches preparing Shiro Wat by obtaining 1 cup of yellow onions, ½ cup of oil, 3 cups of water, 1 cup of shiro powder, minced garlic, and salt.  The ingredients are combined and cooked, and the contents are cooked until the sauce is smooth and thick (P1, entire).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of The Berbere Diaries-Shiro Wat and Bloatal Recall, to select Shiro Wat sauce as the filling sauce in the method of modified Taste of Pearl City based in its suitability for its intended use with the expectation of successfully preparing an organoleptically desirable filled pie product.  One of ordinary skill in the art would have been motivated to do so because The Berbere Diaries-Shiro Wat and Bloatal Recall teach the Shiro Wat sauce may be served with injera (The Berbere Diaries: P2, notes; and Bloatal Recall: P1, middle and P2, step 5), modified Taste of Pearl City teaches placing the sauce on top of the injera and the recipe of the filling sauce can be varied according to taste (Taste of Pearl City: P1, top and P2, Adukku Roti; The Captious Vegetarian: P1, top), and the simple selection of a particular sauce does not provide a patentable feature over the prior art.  There would have been a reasonable expectation of success with said modification.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Modified Taste of Pearl City in view of The Berbere Diaries-Shiro Wat and Bloatal Recall does not expressly disclose the claimed amounts of tomato paste, minced garlic and ginger, and salt or cooking at low heat for 30 minutes.  However,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of tomato paste, minced garlic and ginger, and salt as well as the cooking temperature (low heat) in the method of modified Taste of City Pearl through routine experimentation to obtain an organoleptically desirable pie filling sauce.  One of ordinary skill in the art would have been motivated to do so because The Berbere Diaries-Shiro Wat teaches adjusting the quantity of ingredients to achieve the right consistency, adding salt and minced ginger and garlic to the desired taste, and cooking until the Shiro Wat is smooth and thick (P1, Shiro Wat; and P2, notes), Bloatal Recall teaches cooking the sauce until it is smooth and thick and adjusting the amount of ingredients to obtain a sauce that is not too thick and not too thin (P1-P2, step 4), and it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  There would have been a reasonable expectation of success. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).  

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Taste of Pearl City in view of 101 Cookbooks, Menu Decoder, The Captious Vegetarian, Owlhaven, and Eat the Love as applied to claim 1 above, and in further view of Shel’s Kitchen, I Heart Kale, and The Cultured Cook.
With respect to claims 2 and 5, modified Taste of Pearl City does not expressly disclose the sauce used in the pie is Key Sir sauce, Shiro Wat sauce, Gomen Wat sauce (claim 5), Tikel Gomen sauce, Yemesir Wat sauce, Fossolia sauce, Doro Wat sauce, and combinations thereof.
Shel’s Kitchen teaches preparing Gomen Wat (Ethiopian Greens) by obtaining olive oil, 1 diced yellow onion, minced garlic cloves, salt to taste, 1 pound of chopped collard greens, and 1 jalapeno pepper.  The olive oil is heated in a large pot over medium heat, the onions are added and sautéed until translucent, the garlic and salt are added, stirred, and cooked for an additional minute, and the collard greens are added and stirred to combine.  The contents are covered and cooked with occasional stirring, and the jalapeno pepper is added (P1, All).
I Heart Kale teaches preparing Ethiopian-inspired collard greens by obtaining canola oil or butter, minced onion, garlic cloves, 1 bunched of chopped collard greens, 1 cup of water, and salt to taste.  The oil is heated over medium heat, the onion is added and sautéed for 30 seconds, the collard greens are added and cooked, the water is added, and the contents are simmered for about 15 minutes (P1, All).
The Cultured Cook teaches preparing Ethiopian spiced collards by obtaining one bunch of chopped collards with stems removed, a generous dollop of butter (ghee), one yellow onion, spice blend, and 5 sliced cloves of garlic.  The butter is heated in a large pan over medium heat, the onion is added and cooked, the collards are added and cooked for 5 minutes, and the garlic and the spice blend, which includes salt, are stirred in (P1, Bottom: For the berbere spice mix- P2, Top:  For the collards; P2, 2nd and 3rd paragraphs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Shel’s Kitchen, I Heart Kale, and The Cultured Cook, to select Ethiopian greens (Gomen Wat) as the filling in the method of modified Taste of Pearl City based in its suitability for its intended use with the expectation of successfully preparing an organoleptically desirable filled pie product. One of ordinary skill in the art would have been motivated to do so because I Heart Kale teaches the Ethiopian-inspired collard greens may be served with injera (Ethiopian flatbread) (P1, 1st paragraph), modified Taste of Pearl City teaches placing the filling on top of the injera and the recipe of the filling sauce can be varied according to taste (Taste of Pearl City: P1, top and P2, Adukku Roti; The Captious Vegetarian: P1, top), and the simple selection of a particular filling does not provide a patentable feature over the prior art.  There would have been a reasonable expectation of success.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Taste of Pearl City in view of 101 Cookbooks, Menu Decoder, The Captious Vegetarian, Owlhaven, and Eat the Love as applied to claim 1 above, and in further view of Spache the Spatula-Tikil Gomen and Veggie Turkeys.
With respect to claims 2 and 6, modified Taste of Pearl City does not expressly disclose the sauce used in the pie is Key Sir sauce, Shiro Wat sauce, Gomen Wat sauce, Tikel Gomen sauce (claim 6), Yemesir Wat sauce, Fossolia sauce, Doro Wat sauce, and combinations thereof.
Spache the Spatula-Tikil Gomen teaches preparing Tikil Gomen by obtaining 1/3 cup oil, 2 medium, thinly sliced onions, sliced carrots, peeled and cubed potatoes, 2 pureed cloves of garlic (1 tablespoon), 1 tablespoon of pureed ginger, ¼ teaspoon turmeric, salt (to taste), 1 cup water, 1 chopped head of cabbage, and 1 chopped jalapeno.  The oil is heated over medium heat in a pan, the onion is added and cooked for about 4 minutes and stirred, the carrots are added and cooked for an additional 4 minutes, the potatoes are added and the pan is covered and cooked for 5 minutes, the garlic, ginger, and turmeric are added, the salt and water are added and cooked for 3 minutes, the cabbage and jalapeno are added and cooked for about 3 minutes with stirring, the pan is covered, and the contents are cooked with occasionally stirring for 10 minutes until the veggies are soft (P1, Ingredients and Directions - P2, Steps 1 and 2).
Veggie Turkeys teaches preparing Tikil Gomen by obtaining, ½ cup oil, sliced yellow onions, 3 carrots cut into small pieces, 2 peeled and cubed potatoes, 1 tablespoon of garlic, 1 tablespoon of ginger, ¼ teaspoon of turmeric, salt, 1 cup of water, chopped cabbage, and 1 chopped jalapeno.  The oil is heated over medium heat in a saucepan, the onion is added and cooked for 4 minutes with stirring, the carrots are added and cooked for 4 minutes, the potatoes are added and the saucepan is covered and cooked for 5 minutes, the garlic, ginger, and turmeric are added, the salt and water are added and cooked for 3 minutes, the cabbage and jalapeno are added and cooked with stirring, the pan is covered, and the contents are cooked for about 8 minutes until the vegetables are soft (P1, All).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Spache the Spatula-Tikil Gomen and Veggie Turkeys, to select Tikil Gomen as the filling sauce in the method of modified Taste of Pearl City based in its suitability for its intended use with the expectation of successfully preparing an organoleptically desirable filled pie product.  One of ordinary skill in the art would have been motivated to do so because Spache the Spatula-Tikil Gomen teaches the Tikil Gomen is a perfect complement to other Ethiopian offerings (P1, 1st paragraph), modified Taste of Pearl City teaches placing the filling on top of the injera (Ethiopian flatbread) and the recipe of the filling sauce can be varied according to taste (Taste of Pearl City: P1, top and P2, Adukku Roti; The Captious Vegetarian: P1, top), and the simple selection of a particular sauce does not provide a patentable feature over the prior art.  There would have been a reasonable expectation of success with said modification.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Modified Taste of Pearl City in view of Spache the Spatula-Tikil Gomen and Veggie Turkeys does not expressly disclose the claimed amounts of oil, turmeric, salt, and carrots.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amounts of oil, turmeric, salt, and carrots in the method of modified Taste of City Pearl through routine experimentation to obtain an organoleptically desirable pie filling sauce. One of ordinary skill in the art would have been motivated to do so because Spache the Spatula-Tikil Gomen teaches the food may be seasoned to taste (P2, step 2), Veggie Turkeys teaches the recipe can be modified to suit tastes (P1, top) which is a matter of choice, and it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  There would have been a reasonable expectation of success.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).  

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Taste of Pearl City in view of 101 Cookbooks, Menu Decoder, The Captious Vegetarian, Owlhaven, and Eat the Love as applied to claim 1 above, and in further view of Toronto Star, “How to make an Ethiopian Vegetarian Feast” (hereinafter “Toronto Star”) and Spache the Spatula-Yemisir Wot .
With respect to claims 2 and 7, modified Taste of Pearl City does not expressly disclose the sauce used in the pie is Key Sir sauce, Shiro Wat sauce, Gomen Wat sauce, Tikel Gomen sauce, Yemesir Wat sauce (claim 7), Fossolia sauce, Doro Wat sauce, and combinations thereof.
Toronto Star teaches preparing Yemisir Wot by obtaining ¾ cup vegetable oil, chopped medium yellow onions, ½ cup berbere spice blend, 1 tablespoon pureed ginger, pureed garlic, 1 cup of washed red lentils, and 3 cups of water.  The oil is heated over medium heat in a saucepan, the onions are added and cooked for 8 minutes, the berbere, ginger, and garlic are added and stirred for 2 minutes, the lentils are added and cooked with stirring for about 1 minute, the water is added and brought to a boil over high heat, the heat is reduced to medium-low, and the contents are simmered with stirring until the mixture is a thick stew (P3, Berbere Lentils-Yemisir Wot).
Spache the Spatula- Yemisir Wot teaches obtaining ½ cup oil, 2 chopped medium yellow onions, 2 cloves of pureed garlic (1 tablespoon), 1 tablespoon pureed ginger, ½ cup berbere spice, 1 cup of washed red lentils, and 3 cups of water to prepare Yemisir Wot (P1-P2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Toronto Star and Spache the Spatula-Yemisir Wot, to select Yemisir Wot as the filling sauce in the method of modified Taste of Pearl City based in its suitability for its intended use with the expectation of successfully preparing an organoleptically desirable filled pie product.  One of ordinary skill in the art would have been motivated to do so because Toronto Star and Spache the Spatula-Yemisir Wot teaches the Yemisir Wot may be served with injera bread (Brain:  P3, top and Berbere Lentils/Yemisir Wot, 1st paragraph; Spache the Spatula-Yemisir Wot: P1, 1st and 4th paragraphs), modified Taste of Pearl City teaches placing the filling on top of the injera (Ethiopian flatbread) and the recipe of the filling sauce can be varied according to taste (Taste of Pearl City: P1, top and P2, Adukku Roti; The Captious Vegetarian: P1, top), and the simple selection of a particular sauce does not provide a patentable feature over the prior art.  There would have been a reasonable expectation of success with said modification.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Taste of Pearl City in view of 101 Cookbooks, Menu Decoder, The Captious Vegetarian, Owlhaven, and Eat the Love as applied to claim 1 above, and in further view of The Berbere Diaries-Fossolia and Spark Recipes.
With respect to claims 2 and 8, modified Taste of Pearl City does not expressly disclose the sauce used in the pie is Key Sir sauce, Shiro Wat sauce, Gomen Wat sauce, Tikel Gomen sauce, Yemesir Wat sauce, Fossolia sauce (claim 8), Doro Wat sauce, and combinations thereof.
The Berbere Diaries-Fossolia teaches obtaining 2 chopped onions, 1/3 cup of oil, green beans with the ends cut and snapped into halves, 3 carrots cut into pieces, two chopped tomatoes, about 2 teaspoons (about ½ tablespoon) of minced ginger, about 2 teaspoons (about ½ tablespoon) of minced garlic, and salt.  The onions are cooked on medium heat for about seven minutes, the oil, ginger, and garlic are added and cooked for several more minutes, the tomato is added and the ingredients are simmered together for several minutes, the green beans (fossolia), carrots, and salt are added and cooked on medium heat for 15 minutes until all of the vegetables are tender (P1, All).
Spark Recipes teaches preparing fosolia by obtaining 5 cups of string beans (cut in half with ends removed-fosolia), onions, garlic, carrots, tomatoes, oil, and 1 teaspoon of salt (P1, ingredients).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of The Berbere Diaries-Fossolia and Spark Recipes, to select Fossolia as the filling sauce in the method of modified Taste of Pearl City based in its suitability for its intended use with the expectation of successfully preparing an organoleptically desirable filled pie product.  One of ordinary skill in the art would have been motivated to do so because Berbere Diaries-Fossolia teaches Fossolia is delicious (P1, 1st paragraph), Spark Recipes teaches Fosolia may be served with injera (P1, 1st paragraph), modified Taste of Pearl City teaches placing the sauce on top of the injera and the recipe of the filling sauce can be varied according to taste (Taste of Pearl City: P1, top and P2, Adukku Roti; The Captious Vegetarian: P1, top), and the simple selection of a particular sauce does not provide a patentable feature over the prior art.  There would have been a reasonable expectation of success with said modification.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Modified Taste of Pearl City in view of The Berbere Diaries-Fossolia and Spark Recipes does not expressly disclose the claimed amounts of oil or carrots.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of carrots and oil in the method of modified Taste of City Pearl through routine experimentation to obtain an organoleptically desirable pie filling sauce.  One of ordinary skill in the art would have been motivated to do so because The Berbere Diaries-Fossolia teaches there are countless ways to prepare Fossolia and obtain a delicious dish (P1,1st paragraph), Spark Recipes teaches adding more oil in order to avoid burning of the vegetables during cooking (P1, Directions-1st paragraph), and it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. There would have been a reasonable expectation of success. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II). 

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Taste of Pearl City in view of 101 Cookbooks, Menu Decoder, The Captious Vegetarian, Owlhaven, and Eat the Love as applied to claim 1 above, and in further view of The Daring Gourmet, With Love from Mom’s Kitchen, Jabberwocky Stew, Astray Recipes, Lucidia, and The Grub Files.
With respect to claims 2 and 9, modified Taste of Pearl City does not expressly disclose the sauce used in the pie is Key Sir sauce, Shiro Wat sauce, Gomen Wat sauce, Tikel Gomen sauce, Yemesir Wat sauce, Fossolia sauce, Doro Wat sauce (claim 9), and combinations thereof.
 The Daring Gourmet teaches obtaining chicken breast, lemon juice, finely minced onions, berbere, butter/kibbeh, minced garlic, minced ginger, chicken stock (water), peeled hard boiled eggs, oil, and salt.  To prepare Doro Wat, the chicken is placed in a dish with lemon juice and allowed to sit for at least 15 minutes.  The oil and onion are cooked for 45 minutes, ginger and garlic are added and cooked for 20 minutes, the berbere is added and cooked for 30 minutes, the chicken is added, the chicken stock (water) and salt are added and cooked for 45 minutes, and the eggs are added and cooked for 15 minutes at low heat (P2, L27-P3, L22 and P4, Ingredients).
With Love from Mom’s Kitchen teaches preparing Doro Wat by obtaining 1 Kg (about 2 pounds) of chicken, lemon juice, onions, 300 grams berbere (about 1 ¼ cup), butter, 100 g garlic (about 1/2 cup), 100 g ginger (about ½ cup), water, hard boiled eggs, oil, and salt to taste to prepare Doro Wat.  The onions, berbere powder, garlic, and ginger and cooked in oil, and this process will take 90-120 minutes.  After adding the chicken to this mixture, water, salt, and butter are added and the mixture is cooked, and boiled eggs can be added (P1, Ingredients; P2, 6th-13th paragraphs; and P3, 2nd Bullet and Suggested Variations)
Jabberwocky Stew teaches obtaining 2 pounds of chicken breast, lemon juice, 6 cups of red onions for each pound of chicken (1 large onion = about 3 cups; about 12 cups or 4 large red onions finely chopped for 2 pounds of chicken), berbere, kibbeh, ginger, garlic, chicken or vegetable broth (water), hard boiled and peeled eggs, salt to taste, and Mekelesha to prepare Doro Wot.  The chicken is placed in the refrigerator.  The kibbeh (butter), onions, garlic, ginger, and berbere are cooked.  When the chicken is added to the mixture, it is cooked for about 15 minutes.  The Mekelesha and eggs are added to the stew towards the end of preparation (P2, One Interesting Note, Ingredients, and Directions-steps 1 and 2; P3, Steps 4-10).
Astray Recipes teaches obtaining 2 pounds of skinless chicken, chopped onions, berbere, butter, garlic, water, 6 peeled hard boiled eggs, oil, and salt to taste.  To prepare Doro Wat, the chicken is washed with cold water.  The oil, onion, garlic, berbere, chicken, butter, water, and salt are cooked at medium heat.  Before the eggs are added, the mixture is cooked for 30 minutes (P1, All). 
Lucidia teaches obtaining skinned chicken legs, lemon juice, onions, berbere, butter, minced garlic, grated ginger, 1 ½ cups chicken broth (water), peeled hard boiled eggs, oil, and salt to taste.  To prepare Doro Wat, the chicken is washed and placed in a bowl with lemon juice and salt.  The chicken is marinated for 60 minutes (P1, Ingredients and Directions-2nd paragraph; P2, Notes-1st paragraph).
The Grub Files teaches obtaining chicken with skin removed, lemon juice, berbere seasoning, up to 2 cups of kibbeh (butter), garlic, minced ginger, water, peeled hard boiled eggs, about ½ cup oil, and salt to taste to prepare Doro Wat (P1, Ethiopian Doro Wat (Spicy Chicken Stew)-2nd paragraph and Ingredients)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of The Daring Gourmet, With Love from Mom’s Kitchen, Jabberwocky Stew, Astray Recipes, Lucidia, and The Grub Files, to select Doro Wat as the filling sauce in the method of modified Taste of Pearl City based in its suitability for its intended use with the expectation of successfully preparing an organoleptically desirable filled pie product.  One of ordinary skill in the art would have been motivated to do so because The Daring Gourmet, With Love from Mom’s Kitchen, Jabberwocky Stew, Lucidia, and The Grub Files teaches serving the Doro Wat with injera (Ethiopian Flatbread) (The Daring Gourmet: P1, 6th paragraph and P3, L25; With Love from Mom’s Kitchen: P1, 1st paragraph; Jabberwocky Stew: P3, Step 11; Lucidia: P2, 5th paragraph; The Grub Files: P1, Ethiopian Doro Wat (Spicy Chicken Stew)-2nd paragraph), modified Taste of Pearl City teaches placing the sauce on top of the injera and the recipe of the filling sauce can be varied according to taste (Taste of Pearl City: P1, top and P2, Adukku Roti; The Captious Vegetarian: P1, top), and the simple selection of a particular sauce does not provide a patentable feature over the prior art.  There would have been a reasonable expectation of success with said modification.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Modified Taste of Pearl City in view of The Daring Gourmet, With Love from Mom’s Kitchen, Jabberwocky Stew, Astray Recipes, Lucidia, and The Grub Files does not expressly disclose the claimed amounts of berbere, garlic, ginger, salt, and mekelesha.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount berbere, garlic, ginger, salt, and mekelesha in the method of modified Taste of City Pearl through routine experimentation to obtain an organoleptically desirable pie filling sauce. One of ordinary skill in the art would have been motivated to do so because The Grub Files teaches more berbere seasoning may be added if you like it extra spicy (P1, ingredients), The Daring Gourmet teaches adding more berbere according to heat preference (P3, L22), and Lucida teaches more berbere may be added if necessary (P2, 6th paragraph). Additionally, With Love From Mom’s Kitchen, Jabberwocky Stew, Astray Recipes, Lucida, and The Grub Files teach the amount of salt added can be according to taste (With Love From Mom’s Kitchen: P1, Ingredients Required for Making Doro Wat; Jabberwocky Stew: P2, Ingredients; Astray Recipes: P1, Ingredients; Lucidia: P1, Ingredients and P2, 6th paragraph; The Grub Files: P1, Ingredients and P2, step 4 and bottom).  Further, The Daring Gourmet teaches adjusting the seasonings according to taste (P3, L21-22), the taste is a matter of choice and does not provide a patentable feature over the prior art, and it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  There would have been a reasonable expectation of success. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Taste of Pearl City in view of 101 Cookbooks, Menu Decoder, The Captious Vegetarian, Owlhaven, Eat the Love, Aquino, and The Daily Free Press.
With respect to claim 10, Taste of Pearl City teaches obtaining 250 g of plain flour (1 cup all-purpose flour), 120 g butter (1 stick), and 2 – 3 tablespoons of ice water.  The butter and flour are mixed together until it resembles like bread crumbs (coarse appearance), and adding and mixing the water to bring the dough together and form the dough (P1, Ingredients: Pastry; and P2, Pastry).
However, Taste of Pearl City does not expressly disclose the obtaining teff flour, salt, fenugreek powder, and black seed, the unsalted butter is chilled, and cutting unsalted butter.
101 Cookbooks teaches obtaining 1 cup of teff flour, all-purpose flour, ¼ teaspoon salt, and unsalted butter, mixing the teff flour and all-purpose flour, cutting the butter into chunks, adding the chunks into the mixture, and mixing the ingredients to form a crumbly meal (coarse appearance).  101 Cookbooks also teaches adding seasoning and water and mixing to make a dough (P1, bottom-P2, top: Ingredients; and P2, 1st paragraph).
Menu Decoder teaches a dry spice mixture including nigella seeds (black seeds) and fenugreek (P2, 5th paragraph).
Eat the Love teaches preparing a pie dough comprising teff flour comprising cold unsalted butter (P5, Pie Crust).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of 101 Cookbooks, Menu Decoder, and Eat the Love, to select teff flour, salt, fenugreek powder, nigella seeds (black seeds), and chunks of cold unsalted butter in Taste of Pearl City based in their suitability for their intended purpose with the expectation of successfully preparing an organoleptically desirable dough.  One of ordinary skill in the art would have been motivated to do so because Taste of Pearl City, 101 Cookbooks, and Eat the Love similarly teach preparing dough, 101 Cookbooks teaches the dough forms a crust that offers distinctive and delicious flavors (P1, 2nd – 4th paragraphs), Menu Decoder teaches seasonings may vary in dishes to give flavor (P2, 1st, 5th, and 7th paragraphs), Eat the Love teaches the butter provides a flavorful crust (P4, 3rd paragraph), Taste of Pearl City teaches the taste of the food can vary according to your choice (P1, top), and the simple selection of particular flavors are a matter of choice and do not provide a patentable feature over the prior art.  There would have been a reasonable expectation of success with said modification.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
Modified Taste of Pearl City does not teach the claimed amounts of all-purpose flour, ice water, salt, nigella seeds (black seeds), and fenugreek.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amounts of all-purpose flour, water, salt, nigella seeds (black seeds), and fenugreek in the dough of modified Taste of Pearl City through routine experimentation to obtain an organoleptically desirable crust.  One of ordinary skill in the art would have been motivated to do so because Taste of Pearl City teaches adding enough water to bring the dough together but not too much to make the dough too wet (P2, Pastry), 101 Cookbooks teaches seasoning the mixture to taste and the dough forms a crust that offers distinctive and delicious flavors (P1, 2nd – 4th paragraphs; and P2, Top and 1st paragraph), the quantity of flour and water in the dough is contingent upon the desired texture of the crust, the taste of the crust is contingent upon the quantity of the seasonings in the dough, which are a matter of choice, and it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  There would have been a reasonable expectation of success. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).
Taste of Pearl City also does not expressly disclose mixing the ingredients in a container. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use any container, including the container described in 101 Cookbooks in the method of Taste of Pearl City.  One of the ordinary skill in the art would have been motivated to do so because Taste of Pearl City is not limited to any specific examples of mixing the ingredients in a particular container, mixing the teff flour and all-purpose flour in a food processor (container) and adding the chunks of butter into the food processor (container) were well known in the art before the effective filing date of the claimed invention, as evidenced by 101 Cookbooks (P2, 1st paragraph), and said combination would amount to use of a known element for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification.
Modified Taste of Pearl City additionally teaches mixing ingredients to prepare pancake batter, heating a nonstick pan, and making pancakes on the nonstick pan from the pancake batter (P2; Pancake).
However, Taste of Pearl City does not expressly disclose forming injera.
The Captious Vegetarian teaches combining teff flour and water in a bowl (pre-injera mixture).  The mixture is covered for 2 days or until the sponge (injera dough) has a strong and distinctively sour aroma.  Water will rise to the top.  The surface water is slowly and carefully poured off of the surface (reserve water).  The batter (injera dough) may be refrigerated for up to 4 hours.  After 24 hours of storing the mixture (soured batter), ½ cup of the teff mixture (mixture of teff flour and water from the soured batter) is mixed with 1 cup of water (starter).  This mixture (starter) is combined and mixed with the refrigerated soured batter (injera dough), and water (surface water/reserve water) may be added to make a thin batter (injera mixture) as for pancakes.  A pan or skillet is heated to 420⁰F, some of the batter is poured on the skillet/pan in a spiral from the edge of the pan towards the center, the batter is covered and cooked for 2 minutes or until the edges of the injera curl away from the pan, the cover and injera are removed from the pan immediately, and the injera is cooled (P1, Instructions: 1st – 5th paragraphs).  
Owlhaven teaches combining teff flour with water in a bowl, and adding and mixing additional water to this mixture (pre-injera mixture).  The bowl is covered and set aside for about 2 days to allow the dough (injera dough) to become properly sour.  The dough may also be covered with a thin film of liquid. A portion may be saved in a quart jar.  Owlhaven also teaches the batter (injera mixture) has the consistency of pancake batter.  A skillet or griddle is heated to prepare the injera, and once the griddle is hot, a cup of the batter is poured in a single swirling circle to cover the griddle (P2: Top, Day One-Part Two, Day Two, and Day Three; P3, Cooking-Afternoon of Day Three, and P4, 1st paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the pancake preparation of Taste of Pearl City with the injera preparation as described in The Captious Vegetarian and Owlhaven.  One of ordinary skill in the art would have been motivated to do so because Taste of Pearl City, The Captious Vegetarian, and Owlhaven similarly teach pancake preparations, The Captious Vegetarian teaches teff includes iron, calcium, and fiber and injera is tasty and enjoyable (P1, Instructions: 5th paragraph; and P2, bottom), Owlhaven teaches teff is gluten free and injera has good flavor (P2, top), the simple selection of flavor/taste is a matter of choice and does not provide a patentable feature over the prior art, and it is merely the selection of functionally equivalent food recognized in the art.  One of ordinary skill in the art would have a reasonable expectation of success in doing so.  "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Modified Taste of Pearl City in view of The Captious Vegetarian and Owlhaven does not teach the claimed amounts teff flour and water to make the pre-injera mixture.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amounts of teff flour and water in the pre-injera mixture of modified Taste of Pearl City in view of The Captious Vegetarian and Owlhaven through routine experimentation to obtain an organoleptically desirable injera. One of ordinary skill in the art would have been motivated to do so because Owlhaven teaches combining teff with enough water to make a very thick heavy dough as well as pouring just enough water over the top of the dough ball to cover it with water (P2, Day One-Part Two), The Captious Vegetarian discourages from preparing a batter that is too thin, almost the consistency of water (P2, Top), and it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  There would have been a reasonable expectation of success. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).
Modified Taste of Pearl City further teaches preheating the oven, dividing the dough into two, rolling out each piece into an 11 inch circle (Taste of Pearl City: P2, Adukku Roti).
However, modified Taste of Pearl City also does not expressly disclose the dough is rolled out on a lightly floured surface.
Eat the Love teaches preparing a pie dough comprising teff flour.  The dough is separated into two balls.  A surface is floured and each dough ball is rolled out into a flat piece on the floured surface (P5-P6, Pie Crust and steps 2-4 and 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Eat the Love, to apply flour to a surface in the rolling step of modified Taste of Pearl City.  One of ordinary skill in the art would have been motivated to do so because modified Taste of Pearl City and Eat the Love similarly teach pie preparations with dough comprising teff flour as well as rolling the dough, it is well understood in the art to apply flour to the rolling surface in order to avoid the dough from sticking or breaking during the rolling process, and it would amount to nothing more than a use of a known component for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification.
Additionally, modified Taste of Pearl City does not expressly disclose the thickness of the dough.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the thickness of the dough.  One of ordinary skill in the art would have been motivated to do so because it is well understood in the art that the thickness of the dough is a matter of choice and may be adjusted to provide an organoleptically desirable crust.  Additionally, Eat the Love teaches the dough is rolled out into a flat piece of dough (P5-P6, steps 4 and 7).  Thus, the thickness does not provide a patentable feature over the prior art.  Further, such a modification would have involved a mere change in the size (or dimension) of a component.  There would have been a reasonable expectation of success.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
Modified Taste of Pearl city also does not expressly disclose cutting the lower layer of dough and the upper layer of piecrust dough into small flat squares, the small flat squares having the same dimensions or cutting the injera into small flat injera squares, the small flat injera squares having the same dimension as the small flat squares of dough.
101 Cookbooks teaches dividing the dough to make tartlets (P2, Variations).
Aquino teaches injera may be cut into pieces (P1, 4th paragraph). 
The Daily Free Press teaches injera in the form of squares (P1, bottom-P2, top).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of the prior art, to change the shape of the dough and injera in modified Taste of Pearl City to any shape, including to flat squares of equal dimensions, with the expectation of successfully preparing an organoleptically desirable food product. One of ordinary skill in the art would have been motivated to do so because Taste of Pearl City teaches the dough is rolled out into a flat piece (Eat the Love: P5-P6, steps 4 and 7) and the prepared injera is flat (The Captious Vegetarian: P1, top; Owlhaven: P1, 2nd paragraph), it is well known in the art that dough and injera can be formed into a variety of shapes of configurations, including circular and square, etc. as shown in 101 Cookbooks, Aquino, and The Daily Free Press, and the selection of a particular shape of the injera and dough is a matter of choice and does not provide a patentable feature over the prior art.  There would have been a reasonable expectation of success with said modification.  The change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Modified Taste of Pearl City also teaches placing the dough on a surface (lower layer of piecrust dough), placing a pancake (lower layer of injera) on top of the dough (lower layer of piecrust dough), spreading sauce on top of the pancake (lower layer of injera), placing another pancake (upper layer of injera) on top of the sauce, and this is topped with another piece of dough (upper layer of piecrust dough). The edges are pinched and sealed. The preparation is baked in the oven at about 400⁰F (200⁰C) for about 30 or until the crust looks golden brown in color, removed from the oven, and cooled (Taste of Pearl City: P2, Adukku Roti; 101 Cookbooks: P2, 1st and 2nd paragraphs and Variations; and Aquino: P1, 4th paragraph).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Taste of Pearl City in view of 101 Cookbooks, Menu Decoder, The Captious Vegetarian, Owlhaven, Eat the Love, Aquino, and The Daily Free Press as applied to claim 10 above, and in further view of Allrecipes. 
Regarding claims 11 and 12, modified Taste of Pearl City does not expressly disclose the sauce used is Key Sir sauce (claim 12), Shiro Wat sauce, Gomen Wat sauce, Tikel Gomen sauce, Yemesir Wat sauce, Fossolia sauce, Doro Wat sauce, and combinations thereof.
Allrecipes teaches preparing Key Sir sauce by obtaining ¼ cup canola oil, 1 diced yellow onion, ½ teaspoon salt, 1 ½ teaspoons of minced garlic, 2 large beets diced, 1 cup or more, as needed, of water, and 4 large potatoes diced. In a pot over, the oil is heated over medium heat, onion is added, and the onion is cooked until it is softened (for 5 to 10 minutes).  The garlic is added to the pot and cooked for about 1 minute.  The beets are added the pot and stirred to combine.  Water is poured over the beet mixture, the salt is added, the pot is covered, and the mixture is brought to a boil and cooked for 20 minutes.  The potatoes are added and cooked until the potatoes are soft (about 15 minutes) (P1-P2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Allrecipes, to select Key Sir sauce as the filling sauce in the method of modified Taste of Pearl City based in its suitability for its intended use with the expectation of successfully preparing an organoleptically desirable filled pie product.  One of ordinary skill in the art would have been motivated to do so because Allrecipes teaches the Key Sir sauce may be served over injera (P1, top), modified Taste of Pearl City teaches placing the sauce on top of the injera and the recipe of the filling sauce can be varied according to taste (Taste of Pearl City: P1, top and P2, Adukku Roti; The Captious Vegetarian: P1, top), and the simple selection of a particular sauce does not provide a patentable feature over the prior art.  There would have been a reasonable expectation of success with said modification. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Taste of Pearl City in view of 101 Cookbooks, Menu Decoder, The Captious Vegetarian, Owlhaven, Eat the Love, Aquino, and The Daily Free Press as applied to claim 10 above, and in further view of The Berbere Diaries-Shiro Wat and Bloatal Recall.
With respect to claims 11 and 13, modified Taste of Pearl City does not expressly disclose the sauce used is Key Sir sauce, Shiro Wat sauce (claim 13), Gomen Wat sauce, Tikel Gomen sauce, Yemesir Wat sauce, Fossolia sauce, Doro Wat sauce, and combinations thereof.
The Berbere Diaries-Shiro Wat teaches preparing Shiro Wat by obtaining 1 chopped onion, ½ cup of oil, 2 ½ tablespoons of tomato paste, 3 cups of water, shiro, minced ginger and garlic, and salt.  The onions are cooked with the oil for several minutes on medium heat, the ginger and garlic are added, and the tomato paste is added and cooked for a few minutes.  The water is added and brought to a boil (high heat).  The shiro is slowly added while stirring to remove any lumps.  The salt is added, and the Shiro Wat is cooked until it is thick (P1, Shiro Wat).
Bloatal Recall teaches preparing Shiro Wat by obtaining 1 cup of yellow onions, ½ cup of oil, 3 cups of water, 1 cup of shiro powder, minced garlic, and salt.  The ingredients are combined and cooked, and the contents are cooked until the sauce is smooth and thick (P1, entire).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of The Berbere Diaries-Shiro Wat and Bloatal Recall, to select Shiro Wat sauce as the filling sauce in the method of modified Taste of Pearl City based in its suitability for its intended use with the expectation of successfully preparing an organoleptically desirable filled pie product.  One of ordinary skill in the art would have been motivated to do so because The Berbere Diaries-Shiro Wat and Bloatal Recall teach the Shiro Wat sauce may be served with injera (The Berbere Diaries: P2, notes; and Bloatal Recall: P1, middle and P2, step 5), modified Taste of Pearl City teaches placing the sauce on top of the injera and the recipe of the filling sauce can be varied according to taste (Taste of Pearl City: P1, top and P2, Adukku Roti; The Captious Vegetarian: P1, top), and the simple selection of a particular sauce does not provide a patentable feature over the prior art.  There would have been a reasonable expectation of success with said modification.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Modified Taste of Pearl City in view of The Berbere Diaries-Shiro Wat and Bloatal Recall does not expressly disclose the claimed amounts of tomato paste, minced garlic and ginger, and salt or cooking at low heat for 30 minutes.  However,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of tomato paste, minced garlic and ginger, and salt as well as the cooking temperature (low heat) in the method of modified Taste of City Pearl through routine experimentation to obtain an organoleptically desirable pie filling sauce.  One of ordinary skill in the art would have been motivated to do so because The Berbere Diaries-Shiro Wat teaches adjusting the quantity of ingredients to achieve the right consistency, adding salt and minced ginger and garlic to the desired taste, and cooking until the Shiro Wat is smooth and thick (P1, Shiro Wat; and P2, notes), Bloatal Recall teaches cooking the sauce until it is smooth and thick and adjusting the amount of ingredients to obtain a sauce that is not too thick and not too thin (P1-P2, step 4), and it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  There would have been a reasonable expectation of success. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).  

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Taste of Pearl City in view of 101 Cookbooks, Menu Decoder, The Captious Vegetarian, Owlhaven, Eat the Love, Aquino, and The Daily Free Press as applied to claim 10 above, and in further view of Shel’s Kitchen, I Heart Kale, and The Cultured Cook.
With respect to claims 11 and 14, modified Taste of Pearl City does not expressly disclose the sauce used is Key Sir sauce, Shiro Wat sauce, Gomen Wat sauce (claim 14), Tikel Gomen sauce, Yemesir Wat sauce, Fossolia sauce, Doro Wat sauce, and combinations thereof.
Shel’s Kitchen teaches preparing Gomen Wat (Ethiopian Greens) by obtaining olive oil, 1 diced yellow onion, minced garlic cloves, salt to taste, 1 pound of chopped collard greens, and 1 jalapeno pepper.  The olive oil is heated in a large pot over medium heat, the onions are added and sautéed until translucent, the garlic and salt are added, stirred, and cooked for an additional minute, and the collard greens are added and stirred to combine.  The contents are covered and cooked with occasional stirring, and the jalapeno pepper is added (P1, All).
I Heart Kale teaches preparing Ethiopian-inspired collard greens by obtaining canola oil or butter, minced onion, garlic cloves, 1 bunched of chopped collard greens, 1 cup of water, and salt to taste.  The oil is heated over medium heat, the onion is added and sautéed for 30 seconds, the collard greens are added and cooked, the water is added, and the contents are simmered for about 15 minutes (P1, All).
The Cultured Cook teaches preparing Ethiopian spiced collards by obtaining one bunch of chopped collards with stems removed, a generous dollop of butter (ghee), one yellow onion, spice blend, and 5 sliced cloves of garlic.  The butter is heated in a large pan over medium heat, the onion is added and cooked, the collards are added and cooked for 5 minutes, and the garlic and the spice blend, which includes salt, are stirred in (P1, Bottom: For the berbere spice mix- P2, Top:  For the collards; P2, 2nd and 3rd paragraphs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Shel’s Kitchen, I Heart Kale, and The Cultured Cook, to select Ethiopian greens (Gomen Wat) as the filling in the method of modified Taste of Pearl City based in its suitability for its intended use with the expectation of successfully preparing an organoleptically desirable filled pie product. One of ordinary skill in the art would have been motivated to do so because I Heart Kale teaches the Ethiopian-inspired collard greens may be served with injera (Ethiopian flatbread) (P1, 1st paragraph), modified Taste of Pearl City teaches placing the filling on top of the injera and the recipe of the filling sauce can be varied according to taste (Taste of Pearl City: P1, top and P2, Adukku Roti; The Captious Vegetarian: P1, top), and the simple selection of a particular filling does not provide a patentable feature over the prior art.  There would have been a reasonable expectation of success.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Taste of Pearl City in view of 101 Cookbooks, Menu Decoder, The Captious Vegetarian, Owlhaven, Eat the Love, Aquino, and The Daily Free Press as applied to claim 10 above, and in further view of Spache the Spatula-Tikil Gomen and Veggie Turkeys.
With respect to claims 11 and 15, modified Taste of Pearl City does not expressly disclose the sauce used is Key Sir sauce, Shiro Wat sauce, Gomen Wat sauce, Tikel Gomen sauce (claim 15), Yemesir Wat sauce, Fossolia sauce, Doro Wat sauce, and combinations thereof.
Spache the Spatula-Tikil Gomen teaches preparing Tikil Gomen by obtaining 1/3 cup oil, 2 medium, thinly sliced onions, sliced carrots, peeled and cubed potatoes, 2 pureed cloves of garlic (1 tablespoon), 1 tablespoon of pureed ginger, ¼ teaspoon turmeric, salt (to taste), 1 cup water, 1 chopped head of cabbage, and 1 chopped jalapeno.  The oil is heated over medium heat in a pan, the onion is added and cooked for about 4 minutes and stirred, the carrots are added and cooked for an additional 4 minutes, the potatoes are added and the pan is covered and cooked for 5 minutes, the garlic, ginger, and turmeric are added, the salt and water are added and cooked for 3 minutes, the cabbage and jalapeno are added and cooked for about 3 minutes with stirring, the pan is covered, and the contents are cooked with occasionally stirring for 10 minutes until the veggies are soft (P1, Ingredients and Directions - P2, Steps 1 and 2).
Veggie Turkeys teaches preparing Tikil Gomen by obtaining, ½ cup oil, sliced yellow onions, 3 carrots cut into small pieces, 2 peeled and cubed potatoes, 1 tablespoon of garlic, 1 tablespoon of ginger, ¼ teaspoon of turmeric, salt, 1 cup of water, chopped cabbage, and 1 chopped jalapeno.  The oil is heated over medium heat in a saucepan, the onion is added and cooked for 4 minutes with stirring, the carrots are added and cooked for 4 minutes, the potatoes are added and the saucepan is covered and cooked for 5 minutes, the garlic, ginger, and turmeric are added, the salt and water are added and cooked for 3 minutes, the cabbage and jalapeno are added and cooked with stirring, the pan is covered, and the contents are cooked for about 8 minutes until the vegetables are soft (P1, All).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Spache the Spatula-Tikil Gomen and Veggie Turkeys, to select Tikil Gomen as the filling sauce in the method of modified Taste of Pearl City based in its suitability for its intended use with the expectation of successfully preparing an organoleptically desirable filled pie product.  One of ordinary skill in the art would have been motivated to do so because Spache the Spatula-Tikil Gomen teaches the Tikil Gomen is a perfect complement to other Ethiopian offerings (P1, 1st paragraph), modified Taste of Pearl City teaches placing the filling on top of the injera (Ethiopian flatbread) and the recipe of the filling sauce can be varied according to taste (Taste of Pearl City: P1, top and P2, Adukku Roti; The Captious Vegetarian: P1, top), and the simple selection of a particular sauce does not provide a patentable feature over the prior art.  There would have been a reasonable expectation of success with said modification.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Modified Taste of Pearl City in view of Spache the Spatula-Tikil Gomen and Veggie Turkeys does not expressly disclose the claimed amounts of oil, turmeric, salt, and carrots.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amounts of oil, turmeric, salt, and carrots in the method of modified Taste of City Pearl through routine experimentation to obtain an organoleptically desirable pie filling sauce. One of ordinary skill in the art would have been motivated to do so because Spache the Spatula-Tikil Gomen teaches the food may be seasoned to taste (P2, step 2), Veggie Turkeys teaches the recipe can be modified to suit tastes (P1, top) which is a matter of choice, and it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  There would have been a reasonable expectation of success.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).  

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Taste of Pearl City in view of 101 Cookbooks, Menu Decoder, The Captious Vegetarian, Owlhaven, Eat the Love, Aquino, and The Daily Free Press as applied to claim 10 above, and in further view of Toronto Star and Spache the Spatula-Yemisir Wot .
With respect to claims 11 and 16, modified Taste of Pearl City does not expressly disclose the sauce used is Key Sir sauce, Shiro Wat sauce, Gomen Wat sauce, Tikel Gomen sauce, Yemesir Wat sauce (claim 16), Fossolia sauce, Doro Wat sauce, and combinations thereof.
Toronto Star teaches preparing Yemisir Wot by obtaining ¾ cup vegetable oil, chopped medium yellow onions, ½ cup berbere spice blend, 1 tablespoon pureed ginger, pureed garlic, 1 cup of washed red lentils, and 3 cups of water.  The oil is heated over medium heat in a saucepan, the onions are added and cooked for 8 minutes, the berbere, ginger, and garlic are added and stirred for 2 minutes, the lentils are added and cooked with stirring for about 1 minute, the water is added and brought to a boil over high heat, the heat is reduced to medium-low, and the contents are simmered with stirring until the mixture is a thick stew (P3, Berbere Lentils-Yemisir Wot).
Spache the Spatula- Yemisir Wot teaches obtaining ½ cup oil, 2 chopped medium yellow onions, 2 cloves of pureed garlic (1 tablespoon), 1 tablespoon pureed ginger, ½ cup berbere spice, 1 cup of washed red lentils, and 3 cups of water to prepare Yemisir Wot (P1-P2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Toronto Star and Spache the Spatula-Yemisir Wot, to select Yemisir Wot as the filling sauce in the method of modified Taste of Pearl City based in its suitability for its intended use with the expectation of successfully preparing an organoleptically desirable filled pie product.  One of ordinary skill in the art would have been motivated to do so because Toronto Star and Spache the Spatula-Yemisir Wot teaches the Yemisir Wot may be served with injera bread (Brain:  P3, top and Berbere Lentils/Yemisir Wot, 1st paragraph; Spache the Spatula-Yemisir Wot: P1, 1st and 4th paragraphs), modified Taste of Pearl City teaches placing the filling on top of the injera (Ethiopian flatbread) and the recipe of the filling sauce can be varied according to taste (Taste of Pearl City: P1, top and P2, Adukku Roti; The Captious Vegetarian: P1, top), and the simple selection of a particular sauce does not provide a patentable feature over the prior art.  There would have been a reasonable expectation of success with said modification.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Taste of Pearl City in view of 101 Cookbooks, Menu Decoder, The Captious Vegetarian, Owlhaven, Eat the Love, Aquino, and The Daily Free Press as applied to claim 10 above, and in further view of The Berbere Diaries-Fossolia and Spark Recipes.
With respect to claims 11 and 17, modified Taste of Pearl City does not expressly disclose the sauce used is Key Sir sauce, Shiro Wat sauce, Gomen Wat sauce, Tikel Gomen sauce, Yemesir Wat sauce, Fossolia sauce (claim 17), Doro Wat sauce, and combinations thereof.
The Berbere Diaries-Fossolia teaches obtaining 2 chopped onions, 1/3 cup of oil, green beans with the ends cut and snapped into halves, 3 carrots cut into pieces, two chopped tomatoes, about 2 teaspoons (about ½ tablespoon) of minced ginger, about 2 teaspoons (about ½ tablespoon) of minced garlic, and salt.  The onions are cooked on medium heat for about seven minutes, the oil, ginger, and garlic are added and cooked for several more minutes, the tomato is added and the ingredients are simmered together for several minutes, the green beans (fossolia), carrots, and salt are added and cooked on medium heat for 15 minutes until all of the vegetables are tender (P1, All).
Spark Recipes teaches preparing fosolia by obtaining 5 cups of string beans (cut in half with ends removed-fosolia), onions, garlic, carrots, tomatoes, oil, and 1 teaspoon of salt (P1, ingredients).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of The Berbere Diaries-Fossolia and Spark Recipes, to select Fossolia as the filling sauce in the method of modified Taste of Pearl City based in its suitability for its intended use with the expectation of successfully preparing an organoleptically desirable filled pie product.  One of ordinary skill in the art would have been motivated to do so because Berbere Diaries-Fossolia teaches Fossolia is delicious (P1, 1st paragraph), Spark Recipes teaches Fosolia may be served with injera (P1, 1st paragraph), modified Taste of Pearl City teaches placing the sauce on top of the injera and the recipe of the filling sauce can be varied according to taste (Taste of Pearl City: P1, top and P2, Adukku Roti; The Captious Vegetarian: P1, top), and the simple selection of a particular sauce does not provide a patentable feature over the prior art.  There would have been a reasonable expectation of success with said modification.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Modified Taste of Pearl City in view of The Berbere Diaries-Fossolia and Spark Recipes does not expressly disclose the claimed amounts of oil or carrots.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of carrots and oil in the method of modified Taste of City Pearl through routine experimentation to obtain an organoleptically desirable pie filling sauce.  One of ordinary skill in the art would have been motivated to do so because The Berbere Diaries-Fossolia teaches there are countless ways to prepare Fossolia and obtain a delicious dish (P1,1st paragraph), Spark Recipes teaches adding more oil in order to avoid burning of the vegetables during cooking (P1, Directions-1st paragraph), and it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. There would have been a reasonable expectation of success. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II). 

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Taste of Pearl City in view of 101 Cookbooks, Menu Decoder, The Captious Vegetarian, Owlhaven, Eat the Love, Aquino, and The Daily Free Press as applied to claim 10 above, and in further view of The Daring Gourmet, With Love from Mom’s Kitchen, Jabberwocky Stew, Astray Recipes, Lucidia, and The Grub Files.
With respect to claims 11 and 18, modified Taste of Pearl City does not expressly disclose the sauce used in the pie is Key Sir sauce, Shiro Wat sauce, Gomen Wat sauce, Tikel Gomen sauce, Yemesir Wat sauce, Fossolia sauce, Doro Wat sauce (claim 18), and combinations thereof.
 The Daring Gourmet teaches obtaining chicken breast, lemon juice, finely minced onions, berbere, butter/kibbeh, minced garlic, minced ginger, chicken stock (water), peeled hard boiled eggs, oil, and salt.  To prepare Doro Wat, the chicken is placed in a dish with lemon juice and allowed to sit for at least 15 minutes.  The oil and onion are cooked for 45 minutes, ginger and garlic are added and cooked for 20 minutes, the berbere is added and cooked for 30 minutes, the chicken is added, the chicken stock (water) and salt are added and cooked for 45 minutes, and the eggs are added and cooked for 15 minutes at low heat (P2, L27-P3, L22 and P4, Ingredients).
With Love from Mom’s Kitchen teaches preparing Doro Wat by obtaining 1 Kg (about 2 pounds) of chicken, lemon juice, onions, 300 grams berbere (about 1 ¼ cup), butter, 100 g garlic (about 1/2 cup), 100 g ginger (about ½ cup), water, hard boiled eggs, oil, and salt to taste to prepare Doro Wat.  The onions, berbere powder, garlic, and ginger and cooked in oil, and this process will take 90-120 minutes.  After adding the chicken to this mixture, water, salt, and butter are added and the mixture is cooked, and boiled eggs can be added (P1, Ingredients; P2, 6th-13th paragraphs; and P3, 2nd Bullet and Suggested Variations)
Jabberwocky Stew teaches obtaining 2 pounds of chicken breast, lemon juice, 6 cups of red onions for each pound of chicken (1 large onion = about 3 cups; about 12 cups or 4 large red onions finely chopped for 2 pounds of chicken), berbere, kibbeh, ginger, garlic, chicken or vegetable broth (water), hard boiled and peeled eggs, salt to taste, and Mekelesha to prepare Doro Wot.  The chicken is placed in the refrigerator.  The kibbeh (butter), onions, garlic, ginger, and berbere are cooked.  When the chicken is added to the mixture, it is cooked for about 15 minutes.  The Mekelesha and eggs are added to the stew towards the end of preparation (P2, One Interesting Note, Ingredients, and Directions-steps 1 and 2; P3, Steps 4-10).
Astray Recipes teaches obtaining 2 pounds of skinless chicken, chopped onions, berbere, butter, garlic, water, 6 peeled hard boiled eggs, oil, and salt to taste.  To prepare Doro Wat, the chicken is washed with cold water.  The oil, onion, garlic, berbere, chicken, butter, water, and salt are cooked at medium heat.  Before the eggs are added, the mixture is cooked for 30 minutes (P1, All). 
Lucidia teaches obtaining skinned chicken legs, lemon juice, onions, berbere, butter, minced garlic, grated ginger, 1 ½ cups chicken broth (water), peeled hard boiled eggs, oil, and salt to taste.  To prepare Doro Wat, the chicken is washed and placed in a bowl with lemon juice and salt.  The chicken is marinated for 60 minutes (P1, Ingredients and Directions-2nd paragraph; P2, Notes-1st paragraph).
The Grub Files teaches obtaining chicken with skin removed, lemon juice, berbere seasoning, up to 2 cups of kibbeh (butter), garlic, minced ginger, water, peeled hard boiled eggs, about ½ cup oil, and salt to taste to prepare Doro Wat (P1, Ethiopian Doro Wat (Spicy Chicken Stew)-2nd paragraph and Ingredients)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of The Daring Gourmet, With Love from Mom’s Kitchen, Jabberwocky Stew, Astray Recipes, Lucidia, and The Grub Files, to select Doro Wat as the filling sauce in the method of modified Taste of Pearl City based in its suitability for its intended use with the expectation of successfully preparing an organoleptically desirable filled pie product.  One of ordinary skill in the art would have been motivated to do so because The Daring Gourmet, With Love from Mom’s Kitchen, Jabberwocky Stew, Lucidia, and The Grub Files teaches serving the Doro Wat with injera (Ethiopian Flatbread) (The Daring Gourmet: P1, 6th paragraph and P3, L25; With Love from Mom’s Kitchen: P1, 1st paragraph; Jabberwocky Stew: P3, Step 11; Lucidia: P2, 5th paragraph; The Grub Files: P1, Ethiopian Doro Wat (Spicy Chicken Stew)-2nd paragraph), modified Taste of Pearl City teaches placing the sauce on top of the injera and the recipe of the filling sauce can be varied according to taste (Taste of Pearl City: P1, top and P2, Adukku Roti; The Captious Vegetarian: P1, top), and the simple selection of a particular sauce does not provide a patentable feature over the prior art.  There would have been a reasonable expectation of success with said modification.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Modified Taste of Pearl City in view of The Daring Gourmet, With Love from Mom’s Kitchen, Jabberwocky Stew, Astray Recipes, Lucidia, and The Grub Files does not expressly disclose the claimed amounts of berbere, garlic, ginger, salt, and mekelesha.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount berbere, garlic, ginger, salt, and mekelesha in the method of modified Taste of City Pearl through routine experimentation to obtain an organoleptically desirable pie filling sauce. One of ordinary skill in the art would have been motivated to do so because The Grub Files teaches more berbere seasoning may be added if you like it extra spicy (P1, ingredients), The Daring Gourmet teaches adding more berbere according to heat preference (P3, L22), and Lucida teaches more berbere may be added if necessary (P2, 6th paragraph). Additionally, With Love From Mom’s Kitchen, Jabberwocky Stew, Astray Recipes, Lucida, and The Grub Files teach the amount of salt added can be according to taste (With Love From Mom’s Kitchen: P1, Ingredients Required for Making Doro Wat; Jabberwocky Stew: P2, Ingredients; Astray Recipes: P1, Ingredients; Lucidia: P1, Ingredients and P2, 6th paragraph; The Grub Files: P1, Ingredients and P2, step 4 and bottom).  Further, The Daring Gourmet teaches adjusting the seasonings according to taste (P3, L21-22), the taste is a matter of choice and does not provide a patentable feature over the prior art, and it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  There would have been a reasonable expectation of success. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II). 

Response to Arguments
Applicant’s arguments filed March 7, 2022 have been fully considered.
Due to the amendments to the claims, the claim objections and the 35 USC 112 rejection of record in the previous Office Action have been withdrawn (P20-P21).
Applicant’s arguments with respect to the prior art have been fully considered but they are unpersuasive (P21-P24).
Applicant submits that the following limitation is not taught or suggested by any of the references used by the Examiner in rejecting claims 1 and 10: "gradually adding said starter and mixing said starter into said reserve water, after approximately forty hours following formation of said pre-injera mixture.”  The Examiner addresses the limitations before and after but does not address the “gradually adding said starter…after forty hours” limitation.  None of the aforementioned references teach or suggest this limitation.  Applicant submits that the limitation is a nonobvious step in making a teff pie.
Examiner disagrees.  The secondary reference The Captious Vegetarian teaches this limitation.  As discussed above, The Captious Vegetarian teaches combining teff flour and water in a bowl (pre-injera mixture).  The mixture is covered for 2 days or until the sponge (injera dough) has a strong and distinctively sour aroma.  Water will rise to the top.  The surface water is slowly and carefully poured off of the surface (reserve water).  The batter (injera dough) may be refrigerated for up to 4 hours.  After 24 hours of storing the mixture (soured batter), ½ cup of the teff mixture (mixture of teff flour and water from the soured batter) is mixed with 1 cup of water (starter).  This mixture (starter) is combined and mixed with the refrigerated soured batter (injera dough), and water (surface water/reserve water) may be added to make a thin batter (injera mixture) as for pancakes (P1, Instructions: 1st – 5th paragraphs).  
Applicants respectfully submit that the claimed invention, as supported by the present specification, exhibits unexpected results over the cited art and is accordingly nonobvious.  In the present case, the claimed Teff Pie has superior properties to any pies in the cited references. For example, the Teff Pie produced by the claimed method is convenient, portable, and retail-oriented. As illustrated in Figs. 12-14 and recited in the present specification, the portability of the Teff Pies enables them to be sold in retail as single-serve pies or in a multipack. Thus, the results yielded by the claimed invention are unexpected in view of the cited art.
Examiner disagrees.  A proper showing of unexpected results has not been presented to the office for consideration.  There is no mention in the specification or the figures that the claimed method is convenient, portable, and retail-oriented as indicated by Applicant.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. 
Applicant is reminded a proper showing of unexpected results includes:
Evidence of unexpected results must be in the form of a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. The showing of unexpected results must be commensurate in scope with the invention as claimed.  See MPEP 716.02(d).

2.	The declaration must provide:
A description of precisely what was tested.  It must include both:
The invention as claimed, AND
The closest prior art 
A description of all of the test conditions.
Test results.  The results must include: 
The actual steps carried out, the materials employed, and the results obtained should be spelled out.  Nothing concerning the work relied upon should be left to conjecture.
The results of the test performed on the invention as claimed.
The results of the test performed on the closest prior art.
A showing of statistical and practical significance of the unexpected results. (i.e. several data points that confirm the test result was not just a statistical flier.) 
An analysis of the test results, including:
A conclusory statements such as “the prior art invention did not perform well” without a showing of the actual results of the test performed on the prior art AND on the claimed invention is insufficient.
The results must be due to the claimed features (including how the ranges for the components are established, in other words how the specifically claimed ranges provide the unexpected result), not to unclaimed features.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793    

/EMILY M LE/Supervisory Patent Examiner, Art Unit 1793